Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The claim set is  missing a “claim 13”. 
Double Patenting
Claims 2, 3, 4, 16-18, 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 11, 13, 15 of U.S. Patent No.  US 9,829,178. (and alternatively US 10,619,824 claim 1 and US 8,864,334 claim 1).
Claim 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  US 9,829,178 (claim 1, 11, 13, 15)  and   9,222,645 (claims 1 and 5)

 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons...

Application 


2. (New) A lighting assembly for a merchandise display comprising: a lighting bar positioned above a merchandise display; 

a circuit board assembly having a plurality of LEDs mounted to the lighting bar, wherein the plurality of LEDs project a light beam onto the merchandise display; 

a plurality of lenses individually placed over each LED of the plurality of LEDs such that the plurality of lenses focus and direct the light beam onto a plurality of reflective surfaces; 





and wherein the plurality of reflective surfaces are located adjacent to the plurality of LEDs, divide the light beam thereby creating multiple beams projecting from the plurality of LEDs, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction.  

3. (New) The lighting assembly of claim 2, further comprising: two opposing support arms and the lighting bar extending between the two opposing support arms, wherein the two opposing support arms mount onto support posts of the merchandise display.  
4. (New) The lighting assembly of claim 3, wherein the lighting bar rotates about a horizontal axis to adjust a direction of the light beam from the plurality of LEDs.  
5. (New) The lighting assembly of claim 2, wherein the plurality of reflective surfaces are flat mirrors.  
6. (New) The lighting assembly of claim 2. wherein the plurality of reflective surfaces are curved mirrors.  
7. (New) The lighting assembly of claim 2, wherein the first light beam in the first direction projects as a down light to a merchandise display shelf and the second light beam in the second direction projects as a back light against the merchandise display shelf.  
8. (New) The lighting assembly of claim 2, wherein the first light beam projects in a vertical direction and the second light beam projects in a horizontal direction.  
9. (New) The lighting assembly of claim 2, wherein at least one of the plurality of lenses provides a different beam pattern than another one of the plurality of lenses.  

10. (New) An LED lighting system for a merchandise display comprising: a merchandise display including a merchandise display shelf; a lighting bar positioned above the merchandise display; a circuit board assembly having a plurality of LEDs mounted to an inside of the lighting bar, wherein the plurality of LEDs project a light beam onto the merchandise display; and a reflective surface positioned adjacent to a first LED of the plurality of LEDs, wherein the reflective surface divides the light beam thereby creating multiple beams, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction, wherein the first direction is based on a direction the plurality of LEDs is directionally 
11. (New) The LED lighting system of claim 10, wherein the first light beam projects in a vertical direction and the second light beam projects in a horizontal direction.  
12. (New) The LED lighting system of claim 10, wherein the reflective surface is a continuous reflective surface that covers all of the plurality of LEDs on the lighting bar.  
14. (New) The LED lighting system of claim 10, further comprising a plurality of lenses placed individually over corresponding LEDs of the plurality of LEDs such that the plurality of lenses focus and direct the light beam in a desired direction onto the reflective surface.  
15. (New) The LED lighting system of claim 10, wherein the reflective surface is a curved mirror.  



16. (New) A lighting assembly for a merchandise display comprising: a lighting bar positioned above a merchandise display; a circuit board assembly having a plurality of LEDs mounted to an inside of the lighting bar, wherein the plurality of LEDs project a light beam onto the merchandise display; and a plurality of lenses spaced apart from one another, wherein each lens of the plurality of lenses is individually placed around one of the plurality of LEDs on the lighting bar, 

wherein the plurality of lenses include two different lens types, wherein a first lens type produces a spotlight beam pattern and a second lens type produces an oval shaped beam pattern, wherein each lens of the plurality of lenses captures the light beam from respective LEDs, modifies the light beam emitted from the respective LEDs, and re-projects the light beam emitted from the plurality of LEDs.  


17. (New) The lighting assembly of claim 16, wherein the first lens type and the second lens type are placed over the plurality of LEDs in a pattern where the plurality of lenses alternate 
18. (New) The lighting assembly of claim 16, a plurality of reflective surfaces positioned adjacent to the plurality of LEDs, wherein the plurality of reflective surfaces divide the light beam thereby creating multiple light beams projecting from the LEDs, wherein the multiple light beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction.  
19. (New) The lighting assembly of claim 18, wherein the plurality of reflective surfaces individually cover intermittent LEDs of the plurality of LEDs on the lighting bar in an alternating pattern.  
20. (New) The lighting assembly of claim 16, wherein the two different lens types comprise different configurations that produce a spotlight beam pattern and an oval shaped beam pattern.  
21. (New) The lighting assembly of claim 20, wherein the spotlight beam pattern is directed toward a lower area of the merchandise display and the oval shaped beam pattern is directed toward an upper area of the merchandise display.


1. A lighting assembly for a merchandise display comprising: a lighting bar; 
a circuit board assembly having a plurality of LEDs mounted to the lighting bar, wherein the plurality of LEDs project a light onto a merchandise display; a plurality of lenses covering certain of the plurality of LEDs, and wherein the lenses capture the light from their respective LEDs, modify a beam pattern emitted from their respective LED, and re-project the light emitted from the plurality of LEDs in a substantially even distribution vertically and wherein the plurality of lenses each individually fit over their respective LEDs and comprise two different lens types;

 and wherein the two different lens types comprise different configurations that produce a spotlight beam pattern and an oval shaped beam pattern, such that the lenses producing the spotlight beam pattern are directed toward a bottom shelf of the merchandise display and the lenses producing the oval shaped beam pattern are directed at an upper area and a middle area of the merchandise display. 
    2. The lighting assembly of claim 1, wherein the lighting bar is configured to adjust the orientation of the plurality of LEDs mounted to the inside of the lighting bar. 
    3. The lighting assembly of claim 1, wherein the two different lens types are placed over the LEDs in an alternating pattern, and the alternating pattern of the plurality of lenses emit light from the lighting bar that covers the entire merchandise display, from a top shelf to a bottom shelf. 
    4. The lighting assembly of claim 1, wherein the plurality of lenses is arranged such that every other LED on the lighting bar is covered by a lens. 
    5. The lighting assembly of claim 1, wherein the LEDs are aligned in a substantially straight line. 
    6. The lighting assembly of claim 1, wherein the lenses are secured with a snap fit connection. 
    7. A merchandise display lighting method comprising: arranging a plurality of LEDs on a circuit board located within a lighting bar, wherein the plurality of LEDs project a light onto a merchandise display; securing a plurality of lenses to the circuit board; placing the plurality of lenses over every other LED on the lighting bar so as to capture the light from a respective LED, modify a beam pattern emitted from the respective LED, and re-project the light emitted from the respective LED; and providing two different lens types in the plurality of lenses and placing the two different lens types over the LEDs in an alternating pattern; securing a plurality of reflective surfaces adjacent 
    8. The merchandise display lighting method of claim 7, further comprising adjusting the beam patterns with the lighting bar. 
    9. The merchandise display lighting method of claim 7, wherein the plurality of lenses are secured with a snap fit connection. 
    10. The merchandise display lighting method of claim 7, further comprising aligning the plurality of LEDs in a substantially straight line. 
11. An LED lighting system for a merchandise display comprising: a lighting bar; a circuit board assembly having a plurality of LEDs mounted to the lighting bar, wherein the plurality of LEDs projects a light onto a merchandise display; a plurality of lenses individually secured to the circuit board assembly, and a plurality of reflective surfaces adjacent to the plurality of LEDs, wherein the plurality of reflective surfaces divide the light thereby creating multiple light beams projecting from the LEDs, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction; wherein the lenses capture the light from a respective LED, modify a beam pattern emitted from the respective LED, and re-project the light emitted from the plurality of LEDs in a substantially even distribution vertically, wherein the plurality of lenses comprise two different lens types and the two different lens types are placed over the LEDs in an alternating pattern; and wherein the two different lens types comprise different configurations that produce a spotlight beam pattern and an oval shaped beam pattern, such that the lenses producing the spotlight beam pattern are directed toward a 
    12. The LED lighting system of claim 11, wherein the plurality of lenses is secured with a snap fit connection. 
    13. The LED lighting system of claim 11, wherein the lighting bar is adjustable and directs and aims light emitted from the plurality of LEDs. 
    14. The merchandise display lighting method of claim 7, wherein the plurality of reflective surfaces are curved mirrors. 
    15. The lighting assembly of claim 1, wherein the plurality of reflective surfaces are curved mirrors. 
    16. The LED lighting system of claim 11, wherein the plurality of reflective surfaces are curved mirrors. 



Claim 2 recites that the light bar is positioned above a merchandise display which is considered obvious to one of ordinary skill in the art since this is the conventional arrangement of a light source for such a display. 
Alternatively, 10,619,824 claim 1 specifically calls for “light bar is positioned above a merchandise display”.  It would have been obvious to one of ordinary skill in the art at the time of filing to position the light bar above the display. One of ordinary skill in the art would have been motivated to position the light bar above the merchandise in order to illuminate items on display without causing uncomfortable dazzling to customers. 



“a plurality of lenses individually placed over each LED of the plurality of LEDs such that the plurality of lenses focus and direct the light beam onto a plurality of reflective surfaces; and wherein the plurality of reflective surfaces are located adjacent to the plurality of LEDs, divide the light beam thereby creating multiple beams projecting from the plurality of LEDs, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction”
 ‘178 calls for 
“a plurality of lenses covering certain of the plurality of LEDs, and wherein the lenses capture the light from their respective LEDs, modify a beam pattern emitted from their respective LED, and re-project the light emitted from the plurality of LEDs in a substantially even distribution vertically and wherein the plurality of lenses each individually fit over their respective LEDs and comprise two different lens types”, a plurality of reflective surfaces adjacent to the plurality of LEDs, wherein the plurality of reflective surfaces divide the light thereby creating multiple light beams projecting from the LEDs, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction;

	‘178 claim 1 lacks details regarding any LEDS not having a lens, and thus it would have been obvious to one of ordinary skill to cover each of the LEDs in order to protect and condition the light emitted therefrom.  Alternatively, US 8,864,334 also includes lenses each of the LEDs. 
Also, since the reflective surfaces divide the light thereby creating multiple light beams, one of ordinary skill would recognize that  the lenses focus and direct the light beams onto a plurality of reflective surfaces as recited. 
Regarding claim 3 which recites “two opposing support arms and the lighting bar extending between the two opposing support arms, wherein the two opposing support arms mount onto support posts of the merchandise display, ‘178 does not specifically claim the support arms, however, claim 1 of ‘645 claim calls for “a plurality of support posts, two opposing support arms and a lighting bar extending between the two opposing support arms”
The use of support arms for mounting a light bar is known in the art and would have been obvious for securely mounting a light bar to a display.  One would have been motivated to use support arms in order to securely mount the light bar above the display as known in the art. 

Regarding claim 5, ‘645 provides for flat mirrors
Regarding claim 6, ‘178 provides for curved mirrors
The shape of a mirror is considered obvious  to one of ordinary skill. Flat/curved mirrors are conventional for directing light and motivation would be to provide light to desired areas in a lighting device. 
	The features recited in claim 16 are provided by ‘178 claims 1 and 11.
Regarding: 
“a plurality of lenses spaced apart from one another, wherein each lens of the plurality of lenses is individually placed around one of the plurality of LEDs”
‘178 claim 11 provides for lenses positioned over LEDs  (substantially the same as “positioned around”) and one of ordinary skill in the art would recognize and appreciate spacing lenses apart in order to accommodate space between sources. 
Regarding  the light bar  positioned above a merchandise display is considered obvious to one of ordinary skill in the art since this is the conventional arrangement of a light source for such a display. 
Alternatively, ‘824 claim 1 specifically calls for “light bar is positioned above a merchandise display”.  It would have been obvious to one of ordinary skill in the art at the time of filing to position the light bar above the display. One of ordinary skill in the art would have been motivated to position the light bar above the merchandise in order to illuminate items on display without dazzling customers. 

The features of claim 18 are provided for in ‘ 178 claims 1 and 11.
The features of claim 20 and 21  are  also provided for in ‘ 178 claims 1 and 11 (note: lower area being substantially the same as bottom). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 7, 8, 9, 14, 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibusawa US 2008/0304252 in view of Vissenberg US 2010/0165618 and alternatively in view of Sherman 7,824,055. 
	In regard to claim 2, Shibusawa teaches a  lighting assembly for a merchandise display comprising a lighting bar  43 positioned above a merchandise display; a board assembly 47 having a plurality of LEDs 46 mounted to the lighting bar, wherein the plurality of LEDs project a light beam onto the merchandise display (fig. 2); a plurality of reflective surfaces 49 located adjacent to the plurality of LEDs(located at either side of LEDs), which divide the light beam(s) thereby creating multiple beams projecting from the plurality of LEDs, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction 
Shibusawa teaches the invention described above including directing light onto reflective surfaces, but lacks the teaching of a plurality of lenses individually placed over each LED of the plurality of LEDs such that the plurality of lenses focus and direct the light beam and the specific teaching of a circuit board. 
Vissenberg teaches a plurality of lenses (lens groups 31, 32 – lenses 21,22) individually placed over LEDs of a plurality of LEDs such that the plurality of lenses focus and direct light beams.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide lenses on Shibusawa’s LEDs, such as taught by Vissenberg in order to focus and direct the light as desired. One of ordinary skill in the art would have been motivated to use lenses on the LEDs in order to provide a blended light distribution for illuminating objects throughout the entire display area. 
Regarding the LEDs mounted on a circuit board. The examiner takes official notice that LEDs are conventionally mounted on circuit boards and therefore, one of ordinary skill in the art would recognize and appreciate the substrate of Shibusawa as a circuit board or equivalent.  For further reference, see Sherman 7,824,055.
Alternatively, Sherman teaches LEDs 248 mounted on a circuit board 246.  It would have been obvious to one of ordinary skill in the art at the time of filing to mount LEDs of Shibusawa on a circuit board such as taught by Sherman. One of ordinary skill in the art would have been motivated to mount LEDs on a circuit board in order to 
In regard to claim 5, Shebusawa teaches  the plurality of reflective surfaces are flat mirrors 49 (fig. 7).  
In regard to claims 7 and 8, Shibusawa teaches the first light beam in the first direction projects as a down light to a merchandise display shelf and the second light beam in the second direction projects as a back light against the merchandise display shelf (such as in fig. 15   upper reflective surface projecting light down/vertical and lower reflective surface projecting light back/horizontal against the display).  
In regard to claim 9, Shibusawa and Vissenberg as described above include at least one of the plurality of lenses provides a different beam pattern than another one of the plurality of lenses (Vissenberg spot/flood lenses 21,22).  
In regard to claim 14, Shibusawa teaches the invention described in claim 10 including directing light onto reflective surfaces, but lacks a plurality of lenses placed individually over corresponding LEDs of the plurality of LEDs such that the plurality of lenses focus and direct the light beam in a desired direction onto the reflective surface.  
Vissenberg teaches a plurality of lenses (lens groups 31, 32 – lenses 21,22) individually placed over LEDs of a plurality of LEDs such that the plurality of lenses focus and direct light beams.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide lenses on Shibusawa’s LEDs, such as taught by Vissenberg in order to focus and direct the light as desired. One of ordinary skill in the art would have been 
In regard to claim 16, Shibusawa teaches a lighting assembly for a merchandise display (fig. 2) comprising a lighting bar 43 positioned above a merchandise display; a board 47 assembly having a plurality of LEDs 46 mounted to an inside of the lighting bar, wherein the plurality of LEDs project a light beam onto the merchandise display but lacks the teaching of lenses as recited or the specific teaching of a circuit board.
Visenberg teaches a plurality of lenses (21, 22) spaced apart from one another, wherein each lens of the plurality of lenses is individually placed around one of the plurality of LEDs 102, wherein the plurality of lenses include two different lens types, wherein a first lens type (group 31)  produces a spotlight beam pattern and a second lens type (group 32) produces an oval shaped beam pattern, wherein each lens of the plurality of lenses captures the light beam from respective LEDs, modifies the light beam emitted from the respective LEDs, and re-projects the light beam emitted from the plurality of LEDs.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide lenses on Shibusawa’s LEDs, such as taught by Vissenberg in order to focus and direct the light as desired. One of ordinary skill in the art would have been motivated to use lenses on the LEDs in order to provide a blended light distribution for illuminating objects throughout the entire display area. 
Regarding the LEDs mounted on a circuit board. The examiner takes official notice that LEDs are conventionally mounted on circuit boards and therefore, one of 
Alternatively, Sherman teaches LEDs 248 mounted on a circuit board 246.  It would have been obvious to one of ordinary skill in the art at the time of filing to mount LEDs of Shibusawa on a circuit board such as taught by Sherman. One of ordinary skill in the art would have been motivated to mount LEDs on a circuit board in order to provide necessary wiring and control components for operating the LEDs as  known in the art. 
In regard to claim 17, the combination of Shibusawa and Visenberg include the first lens type and the second lens type are placed over the plurality of LEDs in a pattern where the plurality of lenses alternate between the first lens type and the second lens type (note: Visenberg shows  alternating and teaches intermixing lens types).  
In regard to claim 18, Shibusawa teaches a plurality of reflective surfaces  49 (fig. 7) positioned adjacent to the plurality of LEDs, wherein the plurality of reflective surfaces divide the light beam thereby creating multiple light beams projecting from the LEDs, wherein the multiple light beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction (see figs 13-15).  
In regard to claim 19, Shibusawa teaches the plurality of reflective surfaces individually cover intermittent LEDs of the plurality of LEDs on the lighting bar in an alternating pattern (note: reflective sections shown in fig. 7, such as upper left side, middle right side and lower left side portions).  

In regard to claim 21, Shibusawa and Vissenberg provide for the spotlight beam pattern capable of directing toward a lower area of the merchandise display and the oval shaped beam pattern capable of directing toward an upper area of the merchandise display. 


Claims 10, 11, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibusawa and alternatively in view of Sherman.
In regard to claim 10, Shibusawa teaches an LED lighting system for a merchandise display comprising a merchandise display  (fig. 2) including a merchandise display shelf; a lighting bar 43 positioned above the merchandise display; a board 47 assembly having a plurality of LEDs  46 mounted to an inside of the lighting bar, wherein the plurality of LEDs project a light beam onto the merchandise display; and a reflective surface 49  positioned adjacent to a first LED of the plurality of LEDs, wherein the reflective surface is capable of dividing the light beam thereby creating multiple beams, wherein the multiple beams include a first light beam in a first direction and a second light beam in a second direction different than the first direction wherein the first direction is based on a direction the plurality of LEDs is directionally pointing  and the second direction is based on a position and an angle of the reflective surface relative to the light beam, wherein the first light beam in the first direction projects as a down light 
Regarding the LEDs mounted on a circuit board. The examiner takes official notice that LEDs are conventionally mounted on circuit boards and therefore, one of ordinary skill in the art would recognize and appreciate the substrate of Shibusawa as a circuit board or equivalent.  For further reference, see Sherman 7,824,055.
Alternatively, Sherman teaches LEDs 248 mounted on a circuit board 246.  It would have been obvious to one of ordinary skill in the art at the time of filing to mount LEDs of Shibusawa on a circuit board such as taught by Sherman. One of ordinary skill in the art would have been motivated to mount LEDs on a circuit board in order to provide necessary wiring and control components for operating the LEDs as  known in the art. 
In regard to claim 11, Shibusawa teaches  the first light beam projects in a vertical direction and the second light beam projects in a horizontal direction (fig. 13 LED projects downward and reflective surfaces provide for horizontally directed light beams).  
In regard to claim 12, Shibusawa teaches the reflective surface is a continuous reflective surface 49 that covers all of the plurality of LEDs on the lighting bar (see fig. 7 and description[0052]).


s 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibusawa, Vissenberg, and Sherman as applied to claim 1 and further in view of Shemitz 6,827,465. 
	In regard to claim 3, Shibusawa, Vissenberg, and Sherman teach the invention described above including an illuminated merchandise display, but lack the specific teaching of: two opposing support arms and the lighting bar extending between the two opposing support arms, wherein the two opposing support arms mount onto support posts (as described col. 6 lines 15-20). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to use support arms in Shebusawa such as taught by Shemitz. One of ordinary skill in the art would have been motivated to support arms for mounting the light bar in order to provide an adjustable mounting means as commonly employed in the art.  
Shemitz teaches a light bar with two opposing support arms 204 and the lighting bar  202 extending between the two opposing support arms, wherein the two opposing support arms mount onto support posts of the merchandise display.  
In regard to claim 4, Shemitz teaches the lighting bar rotates about a horizontal axis to adjust a direction of the light beam from the plurality of LEDs (col. 5 lines 18-29).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibusawa, Vissenberg, and Sherman as applied to claim 1 and further in view of Stein US 2010/0110677.

	Stein teaches curved reflectors 126. 
Curved reflectors are well known for use in the art of illumination  and would have flown naturally to one of ordinary skill for use in Shibusawa. It would have been obvious to one of ordinary skill in the art at the time of filing to use curved reflectors  in Shibusawa such as taught by Stein. One of ordinary skill in the art would have been motivated to use curved reflectors in order to provide a more even contour and/or a smoother transition in the light distribution profile. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibusawa and Sherman as applied to claim 10 and further in view of Stein.
In regard to claim 15, Shibusawa lacks the teaching of the plurality of reflective surfaces being curved mirrors.  
	Stein teaches curved reflectors 126. 
Curved reflectors are well known for use in the art of illumination  and would have flown naturally to one of ordinary skill for use in Shibusawa. It would have been obvious to one of ordinary skill in the art at the time of filing to use curved reflectors  in Shibusawa such as taught by Stein. One of ordinary skill in the art would have been motivated to use curved reflectors in order to provide a more even contour and/or a smoother transition in the light distribution profile. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875